McCown, J.
Defendant, represented by counsel, pleaded guilty to auto theft. The court sentenced him to an indeterminate term of 4 to 7 years in the Nebraska Penal and Correctional Complex. The only issue raised by this appeal is whether the sentence was excessive.
There is no bill of exceptions. A copy of the presentence report is" not a part of the record. Nothing in the transcript reflects any facts indicating an appropriate sentence.
Where there is no evidence to show what information was considered by the judge in passing sentence, and the record on its face reflects nothing to indicate that the sentence was excessive, a sentence imposed within statutory limits will not be disturbed.
The judgment is affirmed.
Affirmed.